Citation Nr: 1502903	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-30 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

1.  Entitlement to a waiver of recovery of the portion of an overpayment of disability compensation benefits created prior to September 2011.

2.  Entitlement to a waiver of recovery of the portion of an overpayment of disability compensation benefits created after September 2011.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Committee on Waivers and Compromises of the VA Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was represented for a portion of time during the appeal period, however, in a September 2014 communication with VA, he elected to represent himself.

The issue of entitlement to a waiver of recovery efforts of the portion of the overpayment created after September 2011 is REMANDED for further development.


FINDINGS OF FACT

1.  A felony arrest warrant was issued in Pinellas County, Florida, in February 2009 for the possession of morphine; the record does not show that it was void from its inception or otherwise dismissed, quashed, recalled, or cleared prior to December 16, 2011.

2.  VA determined that from October 2010 (the effective date of service connection benefits) to November 2011 (the deadline for submitting official documentation that the warrant was cleared), an overpayment of $14,896.00 was created due to the Veteran's status as a fugitive felon. 

3.  VA informed the Veteran of the warrant in a September 28, 2011, letter; prior to that letter, the Veteran was unaware that it had been issued or that he was being prosecuted for the alleged crime that gave rise to the warrant.


CONCLUSION OF LAW

Fugitive felon status prior to September 2011, the date of the RO letter notifying the Veteran of the outstanding February 2009 warrant, is not established; therefore, that portion of the $14,896.00 debt based on an overpayment of benefits received prior to the September 2011 letter is not valid. 38 U.S.C.A. § 5313B (West 2014); 
38 C.F.R. § 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The VCAA (38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 2014)), sets forth provisions for notifying and assisting claimants in substantiating claims for benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the VCAA does not apply in cases involving recovery of overpayment based on indebtedness or the validity of the underlying debt.  Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  

Entitlement to a waiver

The Veteran is seeking a waiver of recovery of an overpayment of benefits in the amount of $14,896.00, which was created due to a felony arrest warrant issued by the State of Florida for possession of morphine.  The Veteran has argued that he did not know about the warrant until the September 2011 letter advising him of the proposal to stop his benefits because of it.  He argues that he has lived in North Carolina since before the warrant was issued, and that he was not hiding or fleeing.  He finally asserts that the warrant was mistakenly issued, and that he was never arrested for drug possession in Florida.  In sum, he argues the debt, which was based on overpayment of benefits received by him during the period he was in fugitive felon status, is invalid and should be restored.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962 (2014).  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.  38 C.F.R. § 5314 (West 2014); 38 C.F.R. §§ 1.911, 1.912a(a) (2014). The debtor, in turn, may challenge the validity or amount of the debt owed. 
38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911(c)(2), 1.963 (2014).

The validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Shaper v. Derwinski, 1 Vet. App. 430 (1991).  The law prohibits the payment of compensation benefits for any period during which the veteran was a fugitive felon.  38 U.S.C.A. § 5313B (West 2014).  The term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or, (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  
38 C.F.R. § 3.665(n) (2014).

Recovery of overpayment benefits made shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience. 
38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(a) (2014). 

The crux of the issue here is whether the Veteran was properly considered a "fugitive felon" under VA law.  The Board finds that he was not a fugitive felon for the period prior to his receipt of the September 2011 letter advising him of the arrest warrant, because he did not know about it until VA notified him.

While the term "fugitive" is not specifically defined by the governing statute and regulation (38 C.F.R. § 3.665(n) (2014)), Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or, as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  Thus, to engage in an intentional act of fleeing from prosecution, the Veteran would first have to know that he was facing prosecution.  

The issue here is whether one must have knowledge of a warrant in order to be considered a fugitive felon under 38 U.S.C.A. § 5313B(b)(1)(A).  The Board finds that knowledge of the warrant is required under this subsection of the statute.  Significantly, the United States Court of Appeals for Veterans Claims (Court) held that actual knowledge was not required to be a fugitive felon with respect to § 5313B(b)(1)(B), noting that the "plain language of the statute very simply defines a 'fugitive felon' as one who violates the conditions of probation."  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  However, this holding does not necessarily apply to the fleeing from prosecution or conviction provision of subsection (b)(1)(A), as the Mountford case involved fugitive felon status by virtue of the violation of the terms or probation under subsection (b)(1)(B) of the statute rather than fleeing to avoid prosecution under subsection (b)(1)(A).  Indeed, the Court had earlier observed that "the plain language of section 5313B(b)(1)(B) provides that a person is a fugitive felon by reason of 'violating a condition of probation or parole imposed for commission of a felony under Federal or State law,'" and thus "that violation of a condition of probation makes one a fugitive felon."  Id. at 447.  The Court did not state whether the issuance of a warrant in itself based on an alleged offense constituting a felony committed by someone not on probation or parole likewise automatically makes one a fugitive felon under 5313B(b)(1)(A).  Thus, Mountford is not necessarily controlling with respect to this issue.  

Some guidance on the issue may be found in the Social Security Administration's (SSA's) counterpart of VA's fugitive felon law.  In this regard, a VA Office of General Counsel opinion observed that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from SSA and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 "'was designed to cut off the means of support that allows fugitive felons to continue to flee.'" Id. (quoting S. Rep. No. 107-86, at 17 (2001)).  The provisions of SSA's fugitive felon statute are essentially identical to the provisions of 38 U.S.C.A. § 5313B(b)(1) cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).  In interpreting SSA's fugitive felon law, the United States Court of Appeals for the Second Circuit held that in order for a person to be fleeing prosecution, "there must be some evidence that the person knows his apprehension is sought.  The statute's use of the words 'to avoid prosecution' confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution."  Oteze Fowlkes v. Adamec, 432 F.3d 90, 97 (Fed. Cir. 2005).  Although not controlling on VA, the Second Circuit's interpretation of SSA's fugitive felon statute as requiring knowledge of the warrant provides support for a similar finding with regard to subsection § 5313B(b)(1)(A) of VA's fugitive felon statute which, as stated, was modelled after and contains language identical to SSA's version.

Further supporting a finding that there must be some knowledge that a warrant has been issued to be considered a fugitive felon under 38 U.S.C.A. § 5313B(b)(1)(A), despite the Court's holding with respect to subsection (b)(1)(B), is the bipartite structure of the provision of the statute and corresponding regulation defining fugitive felon.  The definition is stated in the alternative with use of the disjunctive word "or," indicating that one may be a fugitive felon by virtue of fleeing prosecution/conviction, or by violating a condition of probation or parole (when based on commission of a felony).  See id.; see also 38 C.F.R. § 3.665(n)(2).  Thus, 38 U.S.C.A. § 5313B(b)(1)(B) provides that violation of the terms of probation or parole in itself makes one a fugitive felon, as observed by the Court in Mountford, 24 Vet. App. at 447, and makes no mention of fleeing or prosecution or conviction.  By contrast, subsection (b)(1)(A) uses the word "flee" twice, and specifically in connection with a prosecution or conviction.  Under this definition, one cannot flee without there first being the predicate condition of a prosecution, or of confinement or custody following conviction, to flee from.  As observed by the Second Circuit in its interpretation of the identical language in SSA's statute, the word "flight" as used in this context connotes some knowledge of the prosecution or conviction.  Oteze, 432 F.3d at 97.  It would stretch the rules of grammar past the breaking point to find that the word "fleeing" in subsection (b)(1)(A) of the statute or in subsection (i) of the corresponding regulation applies to subsection (b)(1)(B) of the statute or subsection (ii) of the corresponding regulation with regard to violating the terms of probation or parole.  In short, a finding that some knowledge of the warrant is required under subsection (b)(1)(A) to be considered a fugitive felon seems to be in keeping with, and indeed necessitated by, the natural meaning of that provision given its repeated use of the word "flee," and is not necessarily in conflict with the Court's holding in Mountford with regard to subsection (b)(1)(B) pertaining to persons on probation or parole.  

In light of the Board's finding that knowledge of the warrant is required to be a fugitive felon under 38 U.S.C.A. § 5313B(b)(1)(A), the evidence shows that the Veteran was not a fugitive felon prior to September 2011.  The record does not contain any suggestion the Veteran was aware of the warrant prior to the September 2011 notification letter.  The Veteran has alleged as such in multiple personal statements, and the Board finds his statements credible.  There is no evidence that law enforcement from Florida attempted to contact him regarding the warrant.  He submitted evidence showing that he lived in North Carolina since 2009, but that he was not hiding or fleeing.  He argued that the Florida Worker's Compensation Commission knew that he was living in North Carolina.  He also argued that he obtained a North Carolina driver's license in April 2009, while the warrant was pending, and he was not informed of it then.  He submitted a copy of a notice that he served on a jury in August 2010, which would not have been permitted in North Carolina if he was a felon.  See N.C. Gen. Stat. § 9-3.  The Board finds no reason to doubt the veracity of his statements, which are not contradicted by the record.  

Accordingly, because the credible evidence shows that the Veteran did not know of the warrant prior to the September 2011 letter, fugitive felon status is not established prior to this date.  The mere presence of an outstanding warrant in this case is insufficient to establish fugitive felon status.  See e.g., Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) (finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute).  Thus, the portion of the debt pertaining to the period prior to September 2011 is not a validly created debt.


ORDER

The portion of the overpayment allocable to the period from October 2010 to September 2011 was not properly created and is not a valid debt, such that restoration of that portion of the sum is granted.


REMAND

The issue of whether the Veteran is entitled to have the remaining portion of the overpayment waived requires additional development.  It is unclear from the record whether the Veteran's alleged crime is a felony under Florida law.  The record suggests the alleged crime involved possession of morphine.  Florida law provides that possession of over 4 grams of morphine is a felony, but the record does not contain any further detail regarding this incident.  Fla. Stat. § 893.135.  Therefore, further development is necessary to ascertain the extent of the criminal charges.  

Accordingly, this issue is remanded for the following action:

1.  Contact the appropriate office in the State of Florida for a report on the Veteran's alleged possession of morphine, and the amount of morphine involved, and whether the crime was considered a felony.

2.  After completion of the above, and any additional development deemed warranted, readjudicate the Veteran's appeal for a waiver of recovery of the portion of the overpayment remaining.  If the appeal remains denied, furnish the Veteran with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


